Exhibit 99.1 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDING JUNE 30, 2008 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) June 30 December 31 (millions of C$) 2008 2007 (restated - Assets note 2) Current Cash and cash equivalents 88 536 Accounts receivable 1,713 1,143 Inventories 174 107 Prepaid expenses 27 12 Assets of discontinued operations (note 2) 55 335 2,057 2,133 Other assets (note 4) 156 171 Goodwill (note 3) 1,489 1,406 Property, plant and equipment 19,339 17,710 20,984 19,287 Total assets 23,041 21,420 Liabilities Current Bank indebtedness 15 15 Accounts payable and accrued liabilities 2,875 1,889 Income and other taxes payable 742 388 Liabilities of discontinued operations (note 2) 18 128 3,650 2,420 Deferred credits 35 21 Asset retirement obligations (note 5) 2,041 1,915 Other long-term obligations (note 6) 283 140 Long-term debt (note 7) 3,639 4,862 Future income taxes 4,430 4,099 10,428 11,037 Contingencies (note 13) Shareholders' equity Common shares (note 8) 2,439 2,437 Contributed surplus 64 64 Retained earnings 6,441 5,651 Accumulated other comprehensive income (loss) 19 (189) 8,963 7,963 Total liabilities and shareholders' equity 23,041 21,420 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Income (unaudited) Three months ended Six months ended June 30 June 30 (millions of C$) 2008 2007 2008 2007 (restated - (restated - Revenue see note 2) see note 2) Gross sales 3,861 2,234 6,329 4,380 Hedging (loss)/gain (note 10) (14) 21 (24) 67 Gross sales, net of hedging 3,847 2,255 6,305 4,447 Less royalties 732 380 1,109 720 Net sales 3,115 1,875 5,196 3,727 Other 41 44 76 74 Total revenue 3,156 1,919 5,272 3,801 Expenses Operating 549 424 991 904 Transportation 60 52 103 108 General and administrative 75 53 139 113 Depreciation, depletion and amortization 653 547 1,185 1,116 Dry hole 70 113 140 213 Exploration 115 59 172 129 Interest on long-term debt 35 52 79 97 Stock-based compensation (note 9) 270 43 260 85 Loss/(gain) on held-for-trading financial instruments (note 10) 530 (63) 598 (26) Other (11) (8) (24) (22) Total expenses 2,346 1,272 3,643 2,717 Income from continuing operations before taxes 810 647 1,629 1,084 Taxes Current income tax 538 109 804 279 Future income tax (recovery) (110) 166 (63) 160 Petroleum revenue tax 77 74 124 142 505 349 865 581 Net income from continuing operations 305 298 764 503 Net income from discontinued operations (note 2) 121 252 128 567 Net income 426 550 892 1,070 Per common share (C$) Net income from continuing operations 0.30 0.29 0.75 0.48 Diluted net income from continuing operations 0.29 0.28 0.73 0.47 Net income from discontinued operations 0.12 0.24 0.13 0.54 Diluted net income from discontinued operations 0.12 0.24 0.12 0.53 Net income 0.42 0.53 0.88 1.02 Diluted net income 0.41 0.52 0.86 1.00 Average number of common shares outstanding (millions) 1,019 1,040 1,019 1,046 Diluted number of common shares outstanding (millions) 1,043 1,066 1,040 1,072 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Cash Flows (unaudited) Three months ended Six months ended June 30 June 30 (millions of C$) 2008 2007 2008 2007 (restated - (restated - Operating see note 2) see note 2) Net income from continuing operations 305 298 764 503 Items not involving cash (note 12) 1,236 722 1,929 1,420 Exploration 115 59 172 129 1,656 1,079 2,865 2,052 Changes in non-cash working capital (153) (178) (73) (93) Cash provided by continuing operations 1,503 901 2,792 1,959 Cash provided by discontinued operations 35 98 58 129 Cash provided by operating activities 1,538 999 2,850 2,088 Investing Capital expenditures Exploration, development and other (1,056) (920) (2,052) (2,182) Property acquisitions (278) - (375) (4) Proceeds of resource property dispositions - 16 - 16 Changes in non-cash working capital 136 (356) 234 (317) Discontinued operations, net of capital expenditures 326 490 300 673 Cash used in investing activities (872) (770) (1,893) (1,814) Financing Long-term debt repaid (1,197) (459) (2,364) (1,035) Long-term debt issued 492 820 1,030 1,776 Common shares purchased - (624) - (921) Common share dividends (102) (91) (102) (91) Deferred credits and other 5 12 14 (6) Changes in non-cash working capital (3) - (3) - Cash used in financing activities (805) (342) (1,425) (277) Effect of translation on foreign currency cash and cash equivalents 10 (2) 20 (3) Net increase in cash and cash equivalents (129) (115) (448) (6) Cash and cash equivalents, net, beginning of period 202 173 521 64 Cash and cash equivalents, net, end of period 73 58 73 58 Cash and cash equivalents 88 104 88 104 Bank Indebtedness 15 46 15 46 73 58 73 58 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Three months ended Six months ended June 30 June 30 (millions of C$) 2008 2007 2008 2007 Net income 426 550 892 1,070 Foreign currency - translation of self-sustaining foreign operations (1) 48 426 (103) 507 Foreign currency - translation into reporting currency (65) (614) 303 (690) Gains and losses on derivatives designated as cash flow hedges Unrealized (loss)/gain arising during the period (2) (3) 14 (3) (14) Realized loss/(gain) recognized in net income (3) 7 (14) 11 (45) 4 - 8 (59) Other comprehensive income (loss) (13) (188) 208 (242) Comprehensive income 413 362 1,100 828 1 Includes net investment hedging loss of $9 million and $18 million gain for the three and six months ended June 30, 2008 respectively (2007 - loss of $92 million and $104 million respectively) 2 Three and six months ended June 30, 2008 net of tax of ($6) million and ($6) million respectively (2007 - $4 million and $(11) million, respectively) 3 Three and six months ended June 30, 2008 net of tax of $(8) million and $(12) million respectively (2007 - $5 million and $20 million, respectively) See accompanying notes. Talisman Energy Inc. Consolidated Statements of Changes in Shareholders' Equity (unaudited) Three Months Ended Six months ended June 30 June 30 (millions of C$) 2008 2007 2008 2007 Common shares Balance at beginning of period 2,437 2,499 2,437 2,533 Issued on exercise of stock options 2 4 2 7 Purchased during the year - (69) - (106) Balance at end of period 2,439 2,434 2,439 2,434 Contributed surplus Balance at beginning of period 64 66 64 67 Purchase of common shares - (2) - (3) Balance at end of period 64 64 64 64 Retained earnings Balance at beginning of period 6,117 4,850 5,651 4,584 Transitional adjustment on adoption of new accounting policies - - - 7 Net income 426 550 892 1,070 Common share dividends (102) (91) (102) (91) Purchase of common shares - (553) - (814) Balance at end of period 6,441 4,756 6,441 4,756 Accumulated other comprehensive income (loss) Balance at beginning of period 32 151 (189) 123 Transitional adjustment on adoption of new accounting policies - - - 82 Other comprehensive income (loss) (13) (188) 208 (242) Balance at end of period 19 (37) 19 (37) See accompanying notes. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) The Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) have been prepared by management in accordance with Canadian generally accepted accounting principles.Certain information and disclosures normally required to be included in notes to Annual Consolidated Financial Statements have been condensed or omitted.The Interim Consolidated Financial Statements should be read in conjunction with the audited Annual Consolidated Financial Statements and the notes thereto in Talisman’s Annual Financial Report as at and for the year ended December 31, 1.Significant Accounting Policies The Interim Consolidated Financial Statements have been prepared following the same accounting policies and methods of computation as the Annual Consolidated Financial Statements for the year ended December 31, 2007, except for the following: a) Changes in Accounting Policies Financial instruments presentation and disclosure Effective January 1, 2008, Talisman adopted the new Canadian Institute of Chartered
